Citation Nr: 1633361	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  15-39 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than June 12, 2012, for the grant of special monthly compensation (SMC) at the level of 38 U.S.C.A. § 1114(r)(2), for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Rudy S. Melson, Agent


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1943 to April 1946.  He died in January 2014, and the appellant is his daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the New York, New York Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted SMC at the level of 38 U.S.C.A. § 1114(r)(2).  

The Board notes that the appellant appealed, but did not perfect, the matters of entitlement to an effective date earlier than June 12, 2012, for the grant of service connection for paralysis and severe muscular deterioration of the bilateral upper extremities and the bilateral lower extremities.  Accordingly, these matters are not before the Board and are not addressed herein.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The Veteran's application for service connection for amyotrophic lateral sclerosis (ALS) was received by VA on June 12, 2012.  

2.  Prior to June 12, 2012, the Veteran had established service-connection for pulmonary tuberculosis and resection of the right fifth rib, for a combined 40 percent schedular rating.  

3.  In a rating decision in June 2012, the RO granted service connection for ALS, rated 100 percent disabling, effective June 12, 2012, and granted SMC based on the need for regular aid and attendance.  

4.  In a rating decision in September 2013, the RO granted service connection for paralysis and severe muscular deterioration of the bilateral upper extremities and the bilateral lower extremities, rated 100 percent disabling, effective June 11, 2013, and granted SMC at the level of 38 U.S.C.A. § 1114(r)(2), effective June 11, 2013.  

5.  In a rating decision in October 2015, the RO granted an earlier effective date of June 12, 2012, for the grant of SMC at the level of 38 U.S.C.A. § 1114(r)(2).  

6.  Prior to June 12, 2012, the record contains no report of examination or hospitalization showing the need for higher-level aid and attendance without which the Veteran would require hospitalization, nursing home care, or other residential institutional care, based on service-connected disabilities.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 11, 2012, for the grant of special monthly compensation at the level of 38 U.S.C.A. § 1114(r)(2) have not been met.  38 U.S.C.A. §§ 1114, 5108, 5110, 7104 (West 2015); 38 C.F.R. §§ 3.156, 3.157, 3.400 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to the higher-level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h)(3) if the veteran needs a higher level of care than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the veteran would require hospitalization, nursing home care, or other residential institutional care.  The need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such service or who provides such services under the regular supervision of a licensed health-care professional.  The existence of the need for such care shall be determined by a physician employed by the Department or, in areas where no such physician is available, by a physician carrying out such function under contract or fee arrangement based on an examination by such physician.  Id.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a), (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 C.F.R. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (1998).  
The appellant contends that SMC at the level of 38 U.S.C.A. § 1114(r)(2) is warranted prior to June 12, 2012, and particularly should be effective from June 11, 2011, based on the service-connected ALS and paralysis and severe muscular deterioration of the bilateral upper extremities and bilateral lower extremities.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

On June 12, 2012, the Veteran submitted a claim for service connection for ALS.  In a rating decision in June 2012, the RO granted service connection for ALS, and granted SMC based on the need for regular aid and attendance, effective June 12, 2012.  In a rating decision in September 2013, the RO granted service connection for paralysis and severe muscular deterioration of the bilateral upper extremities and bilateral lower extremities, rated 100 percent disabling, and granted SMC at the level of 38 U.S.C.A. § 1114(r)(2), all effective June 11, 2013.  An October 2015 rating granted an effective date of June 12, 2012, for service connection for paralysis and severe muscular deterioration of the bilateral upper extremities and the bilateral lower extremities, and SMC at the level of 38 U.S.C.A. § 1114(r)(2).  

SMC at the level of 38 U.S.C.A. § 1114(r)(2) cannot be awarded prior to June 12, 2012, as the Veteran had not established the criteria for such prior to that date.  As noted above, the Veteran was granted SMC at the level of 38 U.S.C.A. § 1114(r)(2) effective the same date the Veteran was awarded service connection for paralysis and severe muscular deterioration of the bilateral upper extremities and bilateral lower extremities, i.e., June 12, 2012.  Prior to that date, the Veteran had only established service connection for pulmonary tuberculosis, and resection of the right fifth rib, for a combined schedular rating of 40 percent.  The evidence does not show, and the appellant does not contend, that the Veteran was in need of regular aid and attendance based on his service-connected pulmonary tuberculosis and/or resection of the right fifth rib prior to June 12, 2012, his only service-connected disabilities prior to that date.  While the Board is sympathetic to the appellant's claim, and even conceding for the limited purpose of this appeal that the evidence does show that Veteran was in need of regular aid and attendance from June 11, 2011, such is shown, and the appellant does not contend otherwise, to have been based on his (at that time) nonservice-connected ALS and paralysis and severe muscular deterioration of the bilateral upper extremities and bilateral lower extremities, and thus there is no basis to award SMC at the level of 38 U.S.C.A. § 1114(r)(2).  As such, the appellant's appeal seeking an effective date earlier than June 12, 2012, for the grant of SMC at the level of 38 U.S.C.A. § 1114(r)(2), is denied.  


ORDER

Entitlement to an effective date prior to June 12, 2012, for the grant of special monthly compensation at the level of 38 U.S.C.A. § 1114(r)(2) is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


